—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*710Claimant, a tax auditor for a governmental comptroller’s office, was placed on probation for insubordination stemming from confrontational conduct that violated company policy. When the probationary period concluded and claimant’s confrontational behavior continued, the employer issued claimant a final warning advising him that any further violation of company policy would result in his termination. At a subsequent staff meeting, claimant stood up and loudly announced that the statements in his unfavorable employee evaluation were “all lies” and that his supervisor was a “liar”. He then threw the evaluation at his supervisor and continued his accusations although directed to sit down. This proof constituted substantial evidence to support the finding of the Unemployment Insurance Appeal Board that claimant lost his employment under disqualifying circumstances. Disrespectful or confrontational behavior that persists despite repeated warnings may constitute disqualifying misconduct (see, Matter of Murray [Commissioner of Labor], 249 AD2d 857; Matter of Weiss [Sweeney], 232 AD2d 672), as may an employee’s failure to adhere to an employer’s established policies (see, Matter of Halt [Sweeney], 243 AD2d 805). Claimant’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., Yesawich Jr., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.